KARLAN, SANDY, Associate Judge.
Appellant appeals the trial court’s denial of his motion for judgment of acquittal. Appellant was convicted of grand theft for stealing property from K-Mart. However, there was no testimony from a K-Mart employee that there were any items missing from inventory. Rather, the State’s circumstantial evidence was that the merchandise was found in Appellant’s car without any customer receipt. This circumstantial evidence was insufficient to negate Appellant’s reasonable hypothesis of innocence. See State v. Law, 559 So.2d 187 (Fla.1989). Accordingly, Appellant’s conviction is reversed.
REVERSED.
STONE, C.J., and PARIENTE, BARBARA J., Associate Judge, concur.